By the Court.
This case comes before us on appeal from a final decree in favor of the plaintiff entered in accordance with a finding of facts made by the trial judge.* No evidence is reported. The only question open is whether the decree conforms to the allegations of the bill and could lawfully be entered on the facts found. It is a simple bill under R. L. c. 159, § 3, cl. 7, as amended by St. 1910, c. 531, § 2, to establish the plaintiff’s debt *167and reach and apply an interest of the principal defendant in partnership property which cannot be attached or seized on execution in an action at law. The finding establishes the debt, the decree is in accordance therewith and in appropriate terms orders the sale of the defendant’s interest in the partnership property. It is too plain for discussion that there is no merit in the appeal.
H. A. Mintz, for the plaintiff, submitted a brief.
S. J. Freedman, for the defendants, stated that he did not care to be heard or to file a brief.

Decree affirmed with double costs.


Jenney, J.